Citation Nr: 0510427	
Decision Date: 04/12/05    Archive Date: 04/21/05

DOCKET NO.  03-27 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability.  

2.  Entitlement to service connection for a bilateral foot 
disability.  


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from June 1961 to June 1964 
and from August 1964 to August 1970.  This case comes to the 
Board of Veterans' Appeals (Board) on appeal from a September 
2001 RO decision, which denied service connection for 
disabilities of the left ankle and feet.  

In March 2005, the veteran appeared at the RO and testified 
at a video conference hearing that was conducted by the 
undersigned Veterans Law Judge sitting in Washington, D.C.  

The Board notes that at the hearing, the veteran provided 
testimony on a skin condition relating to the feet.  As noted 
then, the issue on appeal pertained to an orthopedic or 
musculoskeletal disability involving the feet and not a skin 
condition.  In a November 2004 rating decision, the RO did 
adjudicate the issue of service connection for a skin 
disorder of the feet; however, the veteran has not initiated 
an appeal with regard to that issue by filing a notice of 
disagreement.  Thus, the foot disability issue that will be 
discussed in this document excludes any skin disorder of the 
feet. 

The appeal is being remanded to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran if further action is required on his part.


REMAND

Remand is warranted in this appeal to ensure that all 
pertinent evidence is associated with the claims file, 
consistent with the VCAA and its implementing regulations.

It appears that from a preliminary review of the record that 
the RO has not sought all pertinent VA treatment records of 
the veteran.  In particular, it is noted that in his hearing 
testimony, the veteran indicated that he received treatment 
regarding his left ankle and feet at the VA in Dallas within 
months after his discharge from service in August 1970, and 
that he has been treated at the VA (first Dallas and later 
apparently Bonham) ever since then.  Further, his testimony 
appears to indicate that he last received treatment about two 
months previously in Dallas.  The claims folder contains VA 
medical records dated from January 1996 to May 2003 and from 
March 2004 to July 2004.  

Therefore, the RO should obtain the VA medical records 
pertinent to treatment of the left ankle and feet, which were 
identified by the veteran.  Bell v. Derwinski, 2 Vet. App. 
611 (1992).  Only in the event that a review of these records 
indicates a current left ankle and/or foot condition, the RO 
should order a contemporaneous examination to address the 
etiology of the disability.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to obtain copies of VA records of 
treatment relevant to evaluation of the 
veteran for left ankle and foot 
complaints, since his discharge from 
service, which have not already been 
associated with the claims file.  This 
includes all pertinent treatment records 
from the Dallas and Bonham VA Medical 
Centers beginning in 1970.  

2.  Only if otherwise indicated by the 
record (i.e., medical evidence of a 
current disability), the RO should 
arrange for the veteran to undergo an 
appropriate VA examination or 
examinations to determine the current 
nature and etiology of all left ankle and 
bilateral foot disability.  The claims 
folder must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All clinical 
findings should be reported in detail in 
the examination report, and complete 
rationale for all opinions expressed 
should be provided.  All necessary tests 
should be conducted.  The examiner should 
identify all existing left ankle and foot 
disorders, based upon the examination 
results and the review of the claims 
file.  The examiner's attention is drawn 
to the veteran's claim of having ongoing 
left ankle and foot disabilities ever 
since in-service notations of an ankle 
sprain and of foot pain.  The examiner 
should furnish an opinion as to whether 
it is more likely than not or less likely 
than not that a currently diagnosed left 
ankle and/or foot disability is 
etiologically related to the veteran's 
period of active service from June 1961 
to June 1964 and from August 1964 to 
August 1970.  The rationale for all 
opinions offered should be provided.

3.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claims of service connection for a left 
ankle disability and a bilateral foot 
disability, based on the entire 
evidentiary record.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the RO should 
provide him and his representative with a 
supplemental statement of the case and 
the opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2004).



